Citation Nr: 0601943	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a prostate disorder 
and/or a disability manifested by frequent urination, 
dysuria, and abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Anchorage, Alaska, which, in pertinent part, 
denied the above claim.  In order to clarify the issue on 
appeal, a discussion of the procedural history is warranted.

In May 2000, RO denied service connection for prostatitis on 
the basis that the claim was not well grounded.  However, 
pursuant to § 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall be 
readjudicated as if the denial or dismissal had not been 
made, provided the denial was one that became final during 
the period beginning on July 14, 1999 and ending on the date 
of enactment of the VCAA, November 9, 2000.  The request for 
readjudication must have been received not later than two 
years after November 9, 2000. Pub. L. No. 106-475 § 7, 114 
Stat. 2096 (2000).

In this case, the veteran requested readjudication of his 
claim in May 2001, less than two years following the 
enactment of the VCAA.  In February 2003, the RO denied 
service connection for prostatitis, and the veteran perfected 
an appeal.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO.  
A transcript of the hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
Here, potentially relevant records have not been obtained by 
the RO.  During his May 2005 testimony, the veteran reported 
receiving medical treatment from a Dr. Robert Taylor in 
Fairbanks, Alaska.  A review of his claims folder reveals 
that treatment records from Dr. Taylor have not been 
associated thereto.  On remand, the RO should make 
arrangements to obtain these records.

Additionally, the veteran's service personnel records reveal 
that he had received a parachutist badge during his period of 
active service.  His service medical records also reveal that 
in January 1967 and February 1967, the veteran was treated 
for symptoms which included increased urinary frequency, and 
burning and irritation of the penis.  

During his May 2005 testimony, he asserted that he was 
injured in a hard landing from a parachute jump in 1967.  He 
further added that his physician had indicated to him that 
his current disability manifested by frequent urination, 
dysuria, and abdominal pain could have been the result of an 
injury sustained in service.  He also added that although his 
claim had originally be captioned as one for service 
connection for prostatitis, this was in error, but that he 
also did not know how to characterize his current disability 
that is manifested by frequent urination, dysuria, and 
abdominal pain.

A letter from C. Thomas, M.D., dated in May 2003 shows that 
the veteran was being treated for recurrent lower abdominal 
discomfort and urinary frequency.  He indicated that it 
appeared plausible that the veteran did some injury to the 
nerve root that runs to his pelvic organs and urinary bladder 
at the time of the asserted parachute accident during 
service.  He also indicated that the veteran undergo a 
magnetic resonance imaging (MRI) study of his lower thoracic 
and upper lumbar  spine and a bone scan to rule out any type 
of facet irritation.  A specialized evaluation by a urologist 
or neurologist was also recommended.

A VA radiologic examination report dated in July 2004 shows 
that an MRI and a computed tomography (CT) scan was 
recommended.  There is no evidence in the veteran's claims 
folder that these studies were undertaken.

In view of the foregoing, the Board finds that the veteran 
must be afforded a VA examination to determine the etiology 
of any currently diagnosed disorder manifested by frequent 
urination, dysuria, and abdominal pain.  See 38 C.F.R. 
§ 3.159(c)(4) (2005) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Robert Taylor in Fairbanks, Alaska, and 
any additional treatment records from C. 
Thomas, M.D., of the Fairbanks Clinic, 
Fairbanks, Alaska, that have not already 
been associated with the veteran's claims 
folder.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by the appropriate specialist.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examiner 
should indicate in the report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
indicated tests, as determined to be 
appropriate by the examiner, should be 
accomplished.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current 
disorder manifested by frequent 
urination, dysuria, and abdominal pain.  
The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed disorder had its 
onset during active service or is related 
to any in-service disease or injury, to 
include the asserted parachute landing in 
1967 and the in-service treatment in 
1967.  In providing this opinion, the 
examiner should specifically review the 
complaints and findings noted during 
service, as well as the May 2003 
statement from Carl Thomas, M.D.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.  It 
is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above questions.

3.  Finally, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC) and afford 
the veteran and his representative an 
appropriate opportunity to respond. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

